J-S11028-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DIANE E. MACKIE                            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellant                :
                                               :
                                               :
               v.                              :
                                               :
                                               :
    THOMAS J. MACKIE                           :   No. 1195 WDA 2016

                 Appeal from the Order Entered July 15, 2016
            In the Court of Common Pleas of Washington County
        Domestic Relations at No(s): 473 DR 2013, Pacses: 516114042


BEFORE:      OLSON, J. RANSOM, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY RANSOM, J.:                            FILED APRIL 11, 2017

        Appellant, Diane E. Mackie, appeals from the order entered July 15,

2016, denying her petition for modification of spousal support.        We quash

the appeal as interlocutory.

        In October 2013, Appellee filed a divorce action at Washington County

Prothonotary Docket No. CP-63-CV-201306350.                The proceedings are

unresolved, as there is no final decree.

        In April 2014, Appellant commenced a support action under docket

number 00473DR2013.             In March 2015, Appellant filed a Petition for

Modification of Support. In May 2015, Appellant filed her second Petition for

Modification of Support, and Appellee filed his first petition for modification.


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S11028-17



     In July 2015, the parties appeared for a mandatory support conference

at which time Appellee requested a de novo support hearing.       In January

2016, a de novo hearing was held; the Support Hearing Officer subsequently

submitted Findings and a Recommended Order.         Both parties timely filed

exceptions to the recommended order.      In February 2016, the trial court

held oral argument on the exceptions. Following oral argument, the parties

agreed to have their case remanded to the hearing officer for further

consideration.   In May 2016, the hearing officer filed his Findings and

Recommended Order.        Again, both parties filed exceptions and oral

argument was scheduled for June 2016. On July 15, 2016, the trial court

entered an order that granted in part and denied in part the exceptions of

the parties. Trial Court Opinion, 7/15/16 at 15.

     Appellant timely appealed and filed a court-ordered Pa.R.A.P. 1925(b)

statement. The trial court issued a Pa.R.A.P. 1925(a) opinion.

     Appellant raises the following issues for review:

     1. Whether the trial court erred in upholding the Master’s
        decision[,] which failed to consider Defendant’s substantial
        2015 income from Northrop Grumman when making his
        support calculation when the Modification Petition, which was
        the basis of this hearing, was filed in March 2015, and all
        income from 2015 was relevant to the calculation of
        Defendant’s support obligation.

     2. Whether the trial court erred in failing to consider income
        discovered after the January 2016 hearing once Defendant
        produced his 2014 tax return and its attachments.

     3. Whether the trial court erred by concluding that Plaintiff had
        failed to timely raise the issue of Husband under-reporting his
        2014 income at the December 2014 hearing, when said

                                    -2-
J-S11028-17


         income was not known to the Plaintiff until Defendant finally
         submitted his 2014 tax return, and its attachments, to the
         court after the January 2016 hearing.

Appellant’s Brief, at 4.

      We must first examine the question of jurisdiction. Although this issue

is not addressed by the parties, jurisdictional issues may be properly raised

by the Court sua sponte. See Leister v. Leister, 684 A.2d 192, 193 (Pa.

Super. 1996) (en banc) (citing Fried v. Fried, 501 A.2d 211 (1985).

Spousal support orders, when entered during the pendency of a divorce

action, are interlocutory and unappealable, even if entered pursuant to a

separately filed complaint for support. Leister 684 A.2d at 193.

      Although the trial court issued its opinion on the merits on October 11,

2016, a review of the record indicates that a divorce action had been filed in

October 18, 2013, prior to the July 15, 2016 spousal support order and

Appellant’s August 10, 2016 notice of appeal.       The Washington County

docket specifically lists October 18, 2013, as the date upon which Appellee

filed the divorce complaint.

      Given the foregoing facts and the holding of this Court in Leister,

Appellant’s appeal is interlocutory.    Appellee’s application to expedite is

denied as moot.

      Application to expedite denied as moot. Appeal quashed.




                                       -3-
J-S11028-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/11/2017




                          -4-